Citation Nr: 1754094	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypotension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 until July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affair (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2017.  A transcript of that hearing has been associated with the claims file.  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

With regard to his claim of entitlement to service connection for hypertension, the Veteran has asserted that he first had an elevated blood pressure reading while he was in active service.  He reported that at the time of his separation examination, he was told that he could have his blood pressure evaluated or he could see a doctor about the issue once he returned home following separation.  The Veteran reported that he elected to see a private physical after separation and did so within a short time of returning home.  He reported that at that time, he was diagnosed with hypertension and placed on medication to treat that disability.  

A review of the post-service medical evidence of record shows that the Veteran has continued to receive treatment for his hypertension since that time.  

In light of the Veteran's in-service elevated blood pressure and his reports of a diagnosis of hypertension within a short time of his separation from active service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for headaches, the Veteran has reported that he first started to experience headaches while he was in active service.  He reported that he generally treated his in-service headaches with over-the-counter medication.  He reported that he continued to experience headaches since his separation from active service and distinctly recalled several occasions where he had to stop what he was doing as a result of an incapacitating headache.  The Veteran has reported that he eventually sought treatment for his headaches and has been diagnosed with cranium neuralgia.  He reported that his treating neurologist has told him that was the cause of his headaches.  

In light of the Veteran's report of experiencing headaches during active service and since his separation from active service, and the current medical records showing he has sought treatment for such; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his headaches.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for hypotension, the Veteran has asserted that the medication he takes for his headaches and his hypertension has, on occasion, caused him to experience episodes of low blood pressure, some of which have even resulted in him fainting.  Therefore, the Board finds that the issue of entitlement to service connection for hypotension is inextricably intertwined with the other issues currently on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his hypertension.  The claims file must be made available to, and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension had its onset during active service, or is otherwise etiologically related to his active service.  In forming the opinion, the examiner must consider the elevated blood pressure reading at the time of the Veteran's separation examination and the Veteran's lay statements regarding the onset of his treatment for hypertension following separation from active service.  

The supporting rationale for all opinions expressed must be provided.  

3. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his headaches, to include whether they are the result of cranial neuralgia.  The claims file must be made available to, and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present headaches, or underlying cause of such, had their onset during active service, or are otherwise etiologically related to his active service.  In forming the opinion, the examiner must consider the Veteran's lay statements regarding the onset and continuity of his headache symptoms.  

The supporting rationale for all opinions expressed must be provided.  

4.  Confirm that the VA examination reports and any opinions provided comport with this remand and undertake any other development determined to be warranted.  

5.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




